DETAILED ACTION

In view of the Appeal Brief filed on April 26, 2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent No. 5,058,536), hereinafter “Johnston”, in view of Liu et al. (US PG Pub No. 2013/0025548), hereinafter “Liu” and Jahn (US Patent No. 6,123,052), hereinafter “Jahn”.
Regarding claim 1, Johnston discloses a cylinder for opposed-piston engines, comprising: a liner (188) with a bore (Fig. 1 (22)) and longitudinally displaced intake and exhaust ports (Fig. 1 (25 & 31)) near respective ends of the liner (188); the liner (188) including an intermediate portion (Fig. 16 (in the vicinity of elements 184)) between the 
Johnston fails to disclose a compression sleeve encircling and reinforcing the intermediate portion of the liner, an annular grid extending between the intermediate portion and the compression sleeve that supports the liner against the compression sleeve; and that the annular grid is an annular grid of pegs that defines an annular turbulent liquid flow path.
However, Liu discloses a compression sleeve (Liu (Fig. 7 (100S))) encircling and reinforcing an intermediate portion (Liu (Fig. 7 (111))) of a liner (Liu (Fig. 7 (100L))); and an annular grid (Liu (Fig. 7 (120, 137, 138, 142 & 143))) extending between the intermediate portion (Liu (Fig. 7 (111))) and the compression sleeve (Liu (Fig. 7 (100S))) that supports the liner (Liu (Fig. 7 (100L))) against the compression sleeve (Liu (Fig. 7 (100S))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnston by incorporating the teachings of Liu in order to have a more solid structure and promote cooling.
Jahn discloses an annular grid of pegs (Jahn (Fig. 4 (6))) that defines an annular turbulent liquid flow path.

Regarding claim 2, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 1, further including a first annular space between the external surface of the liner (188) and the compression sleeve (Liu (100S)) and between the intake port (25) and the intermediate portion (Fig. 16 (in the vicinity of elements 184)) that is in fluid communication with the turbulent liquid flow path (Fig. 1).
Regarding claim 3, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 2, further including a second annular space between the external surface of the liner (188) and the compression sleeve (Liu (100S)) and between the exhaust port (31) and the intermediate portion (Fig. 16 (in the vicinity of elements 184)) that is in fluid communication with the turbulent liquid flow path (Fig. 1).
Regarding claim 4, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 3, further including at least one coolant entry port in the compression sleeve that is positioned over and in fluid communication with the first annular space and at least one coolant exit port in the compression sleeve that is positioned over and in fluid communication with the second annular space (Liu (paragraphs 48-50)).
Regarding claim 5, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 1, in which the annular grid of pegs (Jahn (Fig. 4 (6))) is formed on the external surface of the intermediate portion (Fig. 16 (in the vicinity of elements 184)) of the liner (188).

Regarding claim 7, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 6, in which the pegs have a three-dimensional shape selected from the group including cylindrical, conical, and polyhedral shapes (Jahn (6)).
Regarding claim 8, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 1, in which the annular grid of pegs (Jahn (Fig. 4 (6))) comprises a plurality of sets of pegs in a circumferential sequence on the external surface of the intermediate portion (Fig. 16 (in the vicinity of elements 184)) of the liner (188), and in which the pegs of each set are mutually parallel but are not parallel with the pegs of adjacent sets (Jahn (Fig. 4)).
Regarding claim 9, the modified invention of Johnston discloses an opposed-piston engine comprising a cylinder block with a plurality of cylinders, in which each cylinder is constructed according to any one of claims 1-8 (Abstract).
Regarding claim 16, the modified invention of Johnston discloses the cylinder for opposed-piston engines of claim 1, wherein the liquid flow path extends in an axial direction from near the intake port toward the exhaust port (Fig. 17; col. 8, lines 24-45).

Claim 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent No. 5,058,536), hereinafter “Johnston”, in view of Jahn (US Patent No. 6,123,052), hereinafter “Jahn”.

Johnston fails to disclose that the liquid coolant flows through a maze of turbulator pegs encircling the intermediate portion.
However, Jahn discloses liquid coolant flowing on an external surface of a cylinder liner through a maze of turbulator pegs (Jahn (Fig. 4 (6))) encircling an intermediate portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnston by incorporating the teachings of Jahn in order to enhance heat transfer.
Regarding claim 13, the modified invention of Johnston discloses a cylinder of an opposed-piston engine, comprising: a bore (Fig. 1 (22)) and longitudinally displaced intake and exhaust ports (Fig. 1 (25 & 31)); an intermediate portion (Fig. 16 (in the vicinity of elements 184)) between the exhaust and intake ports (Fig. 1 (31 & 25)) that contains 
Regarding claim 14, the modified invention of Johnston discloses the cylinder of claim 13, wherein the pegs (Jahn (6)) surround and reinforce sectors of the intermediate portion (Fig. 16 (in the vicinity of elements 184)) where bosses locate and support injector nozzles and valves (Fig. 17).
Regarding claim 15, the modified invention of Johnston discloses a method of cooling a cylinder of an opposed-piston engine in which the cylinder includes a bore (Fig. 1 (22)) and longitudinally displaced intake and exhaust ports (Fig. 1 (25 & 31)) near respective ends thereof, the method comprising: causing a liquid coolant to flow toward an intermediate portion (Fig. 16 (in the vicinity of elements 184)) of the cylinder between the exhaust and intake ports (Fig. 1 (31 & 25)) that contains a combustion chamber formed when the end surfaces of a pair of pistons (Fig. 1 (28 & 32)) disposed in opposition in the bore (Fig. 1 (22)) are in close mutual proximity; causing the liquid coolant to flow in a single longitudinal direction of the cylinder through a maze of turbulator pegs (Jahn (Fig. 4 (6))) encircling the intermediate portion (Fig. 16 (in the vicinity of elements 184)); and, causing the liquid coolant to flow from the intermediate portion (Fig. 16 (in the vicinity of elements 184)) toward the exhaust port (31); (Fig. 17; col. 8, lines 24-45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston, in view of Jahn as applied to claim 10 above, and further in view of Liu et al. (US PG Pub No. 2013/0025548), hereinafter “Liu”.
The modified invention of Johnston discloses the method of claim 10.
The modified invention of Johnston fails to disclose that the liquid coolant is caused to flow into a first annular space formed between an external surface of the liner and a compression sleeve, then the liquid coolant continues to flow toward the intermediate portion, and flows from the intermediate portion toward a second annular space encircling the external surface of the liner between the exhaust port and the intermediate portion, in which: the compression sleeve closely encircles and reinforces the portion of the liner that extends from the intake port to the intermediate portion, the liquid coolant enters through at least one coolant entry port in the compression sleeve positioned over an in fluid communication with the first annular space, and the first annular space abuts the intermediate portion that faces the intake port.
However, Liu discloses that the liquid coolant is caused to flow into a first annular space formed between an external surface of a liner (Liu (100L)) and a compression sleeve (Liu (Fig. 7 (100S))), then the liquid coolant continues to flow toward the intermediate portion (Liu (111)), and flows from the intermediate portion toward a second annular space (Liu (paragraphs 48-50)) encircling the external surface of the liner (Liu (100L)) between the exhaust port and the intermediate portion (Liu (111)), in which: the compression sleeve (Liu (Fig. 7 (100S))) closely encircles and reinforces the portion of the liner that extends from the intake port (Liu (114)) to the intermediate portion (Liu 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnston by incorporating the teachings of Liu in order to have a more solid structure and promote cooling.

Response to Arguments
Applicant’s remarks filed on April 26, 2021 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747